Citation Nr: 1329096	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  08-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a dental disorder, claimed as due to dental trauma, for purposes of compensation and obtaining VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976 and from January 1978 to August 1984.  The Veteran also spent time in the North Carolina Army National Guard and performed various periods of unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in connection with his National Guard membership.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case came to the Board from the RO in Winston-Salem, North Carolina. 

In November 2010 the Veteran testified before the undersigned Veterans Law Judge at the Winston-Salem RO; a transcript of that hearing is of record.

In February 2011 the Board remanded the claims for additional development.  They have been returned to the Board for further adjudication.

The Virtual VA electronic claims file has been reviewed; a review of the documents reveals that it contains a July 2013 Appellate Brief pertinent to the issues on appeal.

As indicated above, the Veteran has filed a claim for a dental condition.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, in a June 2012 supplemental statement of the case, the Appeals Management Center (AMC) denied the Veteran's dental claim for VA compensation purposes, but did not adjudicate the Veteran's claim as one for dental treatment purposes.  Accordingly, the Board has limited its decision and review of the Veteran's dental condition claim to the entitlement for VA compensation purposes aspect and remands the dental condition claim for dental treatment purposes aspect.

The issue of entitlement to service connection for a dental disorder, for dental treatment purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The evidence indicates that the Veteran's current low back disorder, diagnosed as degenerative disc disease and degenerative joint disease of the spine, is more likely than not causally related to his military service.

2.  The evidence indicates that the Veteran's current right shoulder disorder, diagnosed as right shoulder degenerative joint disease with impingement syndrome, is more likely than not causally related to his military service.

3.  The evidence indicates that the Veteran's current left hip disorder, diagnosed as left hip degenerative arthritis status post left hip replacement, is more likely than not causally related to his military service.

4.  The evidence indicates that the Veteran's current bilateral foot disorder, diagnosed as degenerative arthritis of the bilateral feet with left foot hallux valgus and right foot hammer toes deformities, is more likely than not causally related to his military service.

5.  The medical evidence does not establish that the Veteran has a dental disorder for which service-connected compensation is payable.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor the criteria for establishing service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  With resolution of reasonable doubt in the appellant's favor the criteria for establishing service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  With resolution of reasonable doubt in the appellant's favor the criteria for establishing service connection for a left hip disorder have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2012).

4.  With resolution of reasonable doubt in the appellant's favor the criteria for establishing service connection for a bilateral feet disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  A compensable dental disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, 17.161 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2005 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A February 2007 letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in June 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, the reports of VA examination, and hearing testimony and written statements of the Veteran.  

The Board notes that the Veteran's complete service treatment records (STRs) have not been found.  In January 2006 VA issued a formal finding on the unavailability of his complete STRs, including his North Carolina Army National Guard records.  VA has a heightened duty to assist the Veteran in developing his claim since his STRs may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).

With respect to the Veteran's National Guard service, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board has reviewed all the evidence in the appellant's claims file and the electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Low Back Disorder

The Veteran contends that he developed a low back disorder as a result of various injuries that he sustained during active duty as well as while performing ACDUTRA and INACDUTRA as a member of the National Guard. 

The Veteran testified at his November 2010 hearing that he hurt his back during service twice in 1984 or 1985.  He stated that the first time was due to heavy lifting, which caused him to have muscle spasms and eventually led to being put on bed rest for several days.  The second time occurred while performing physical training and also caused muscle spasms and led to several days of bed rest.  He also testified that he reinjured his back while performing National Guard duties and was eventually found to have a tumor on his spine which had to be removed.  

The Veteran's STRs, which are largely incomplete despite numerous attempts to obtain the complete records, do not show a diagnosis of, or treatment for, an in-service back injury, and a July 1984 separation examination showed no physical abnormalities of the back.

Despite the lack of evidence of a back injury in active service in the Veteran's STRs, he has consistently maintained that he did incur a back injury in service and has had chronic back pain from that time.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court), citing Layno v. Brown, 6 Vet. App. 465 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  In this case, the Veteran is competent to report that he injured his back lifting heavy weights and during physical training and that he was placed on bed rest several times.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  In this case, there are no clearly conflicting statements to the Veterans' statements and no significant reasons found why the Veteran should not be considered competent and his reports of a back injury in service should not be deemed credible.

Furthermore, the Veteran's VA treatment records reflect that the Veteran reported in June 2003 that he fell in a pothole and twisted his back while performing physical training with his National Guard unit and that he had low back pain since that time, corroborating the Veteran's lay testimony that he hurt his back while on ACDUTRA or INACDUTRA with the National Guard.  See 38 U.S.C.A. § 106.  
The Board notes that a Veteran's contemporaneous statements to physicians or other medical professionals, made in connection with treatment, are more credible than those made in furtherance of a claim for benefits, and therefore the June 2003 statement corroborates the Veteran's later assertions that he reinjured his back during National Guard training.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).

His VA treatment records reflect that in October 2002 the Veteran was diagnosed with a paracentral disc bulge at L4-L5 with an annular tear and lipoma which was surgically removed from his back.  A September 2002 VA consultation in the Veteran's service treatment records show a September 2002 diagnosis of chronic lower back pain and that from October to November 2002 the Veteran was not allowed to participate in National Guard physical training.  The Veteran has complained of and received treatment for lower back pain on numerous occasions since that time.

In July 2011 the Veteran was afforded a VA examination of the spine.  The examiner reviewed the claims file and the Veteran's medical records, conducted X-ray testing, and performed a physical examination of the Veteran.  The Veteran reported that he had hurt his back while lifting things in service.  The examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the spine.  She ultimately opined that the Veteran's degenerative disease of the spine was most likely caused by or due to his activities and the reported injury while on active duty because of the documentation of treatment for chronic low back pain and findings of degenerative changes in the spine in the Veteran's records.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that it has been sufficiently shown that the Veteran likely incurred injury to the back during active duty service and National Guard service, he has a current diagnosis of a low back disorder, and his current back disorder has been shown by competent medical evidence to be related to those injuries.  While the July 2011 VA examiner's opinion did not fully explain its rationale, the opinion was based on a review of the pertinent medical history and personal examination of the Veteran, and provided a clear opinion on the question of whether the Veteran's low back disorder was related to service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 108 (2012) (even when a sole medical opinion of record lacked an explicit rationale, it is adequate and may be assigned probative value if it is "fully understandable when read as a whole, uncontroverted, based on a review of pertinent medical history and an examination, and it fully informed the Board on its medical question").  Furthermore, there is no evidence of record in conflict with the examiner's opinion.  As such, service connection for low back disorder is warranted.  

Therefore, given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for a low back disorder are met.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Right Shoulder Disorder

The Veteran also claims that he incurred a chronic right shoulder disorder due to service.  The Veteran testified in November 2010 that he hurt his shoulder on 3 occasions.  He testified that he first hurt his shoulder while performing physical fitness training on parallel bars in the 1976, and was given a couple of days of light duty.  He stated that he again hurt his shoulder while stationed in Korea, when he jumped from a plane during air assault training and hit his shoulder on the frozen ground.  He also stated that he injured his shoulder again in approximately 2000 while riding a moped scooter home from performing National Guard duty.  

The Veteran's STRs, which are incomplete, do not show treatment for a right shoulder injury, and the Veteran's July 1984 physical examination showed no abnormalities of the shoulder.  

Although there is no record of the Veteran sustaining a right shoulder injury in service, the Veteran is competent to state what he has actually observed and is within the realm of his personal knowledge.  See Barr v. Nicholson, 21 Vet. App. 303.  The Veteran is therefore competent to report that he injured his shoulder in service and was placed on light duty while he recovered.  The Veteran is also found to be credible, as there are no clearly conflicting statements to the Veterans' assertions.  See Layno, 6 Vet. App. at 469; see also Buchanan, 451 Vet. App. 1331.  

The Veteran's VA treatment records reflect that in March 2006 he reported having right shoulder pain for the past year.

In a July 2011 VA examination, the Veteran reported that he had injured his shoulder in service doing physical training and later reinjured the shoulder in a scooter accident.  Upon physical examination, the examiner noted that the Veteran's right shoulder "popped" while performing internal rotation, causing obvious pain to the Veteran.  X-rays were taken which showed right shoulder degenerative changes, early glenohumeral joint osteophyte formation, and high riding humeral head.  The examiner diagnosed the Veteran with right shoulder degenerative joint disease with impingement syndrome.  She opined that this disorder was less likely than not caused by his previous motor vehicle accident and was at least as likely as not caused by his fall during active duty training.  She stated that relating the disorder to the Veteran's motor vehicle accident would be difficult without resorting to mere speculation.

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that it has been sufficiently shown that the Veteran likely incurred a right shoulder injury during active duty service, that he has a current diagnosis of a right shoulder disorder, and that his right shoulder disorder has been shown by competent medical evidence to be related to that injury.  While the July 2011 VA examiner's opinion again did not fully explain its rationale, the opinion was based on a review of the pertinent medical history and personal examination of the Veteran, and provided a clear opinion on the question of the etiology of the appellant's right shoulder disorder.  See Monzingo, 26 Vet. App. 97, 108.  There is no evidence of record in conflict with the examiner's opinion.  As the only medical evidence of record indicates that the Veteran's right shoulder disorder is related to his injury during active duty service, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for a right shoulder disorder are met.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.
Left Hip Disorder

The Veteran claims entitlement to service connection for left hip disorder which began during his active duty service.  The Veteran stated at his November 2010 Board hearing that he had a long history of groin and hip pain that has existed since the early 1980s and had its onset while he was in active duty service.  He stated that when the pain first began in service, he was given X-rays and placed on light duty, and that he was again treated later in his service for hip pain with hydrocodone injections and pain medication.  Treatment for a hip disorder is not reflected on the Veteran's July 1984 separation physical and there are no entries regarding hip pain in the available STRs. 

A January 2002 VA treatment record reflects that the Veteran reported injuring his left hip after stepping in a hole while performing weekend National Guard duty.  A July 2004 National Guard treatment record shows that the Veteran was diagnosed with chronic left hip pain.

The Board finds that although there is no record of the Veteran sustaining a left hip injury in service, the Veteran is competent to report that he first experienced left hip pain in service and that he received treatment for hip pain in service, as these events are within the realm of his personal knowledge.  See Barr v. Nicholson, 21 Vet. App. 303.  The Veteran is also found to be credible, and there are no clearly conflicting statements to the Veterans' assertions.  See Layno, 6 Vet. App. at 469; see also Buchanan, 451 Vet. App. 1331.  

The Veteran's VA treatment records show that he has complained of hip pain on numerous occasions between 2003 and 2005.  An April 2007 treatment record shows that the Veteran received a follow-up evaluation for a March 2007 hip replacement surgery.

In July 2011 the Veteran was afforded a VA examination.  The Veteran reported that he first started having hip pain between 1978 and 1984, and that this pain eventually became more severe and he underwent a hip replacement.  After examining the Veteran and performing range of motion testing, the examiner diagnosed the Veteran with left hip degenerative arthritis status post left hip replacement.  The examiner opined that the Veteran's left hip degenerative arthritis was at least as likely as not due to his active service and less likely than not due to a motor vehicle accident.  She added that it was at least as likely as not due to a fall during his active duty and that his arthritis in the right hip was not as advanced as the arthritis in his left hip, and therefore a fall in service may have aggravated his joint disease beyond its natural progression.

While it is unclear in the July 2011 VA examiner's opinion whether he is referring to the Veteran's January 2002 fall which injured his left hip or to the Veteran's fall during active duty service which the appellant asserted was the cause of his shoulder injury, resolving all reasonable doubt in the Veteran's favor, the Board finds that the July 2011 opinion in sufficient to establish a nexus between the Veteran's left hip disorder and service.  Even if the examiner intended to state that it was the Veteran's documented January 2002 fall in the National Guard which caused or aggravated his left hip disorder, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(24), 106.

Therefore, after carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that it has been sufficiently shown that the Veteran likely incurred a left hip disorder during active duty service or ACDUTRA/INACDUTRA, that he has a current diagnosis of a left hip disorder, and that his left hip disorder has been shown by competent medical evidence to be related to service.  There is no evidence of record in conflict with the July 2011 examiner's opinion.  As the only medical evidence of record indicates that the Veteran's left hip disorder is related to service, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for a left hip disorder are met.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


Bilateral Foot Disorder

The Veteran has also claimed entitlement to service connection for a bilateral foot disorder.  The Veteran stated at his November 2010 Board hearing that he had unusually severe sweating from his feet in service, causing him to need to wear extra socks, which resulted in excess strain on his feet, calluses, and plantar warts.  He stated that he was frequently on profiles in service which limited him from running, jumping, or marching due to his problems with his feet, and that he has had chronic problems with his feet ever since service.

The Veteran's STRs provide evidence suggesting in-service incurrence bilateral foot problems.  The Veteran endorsed foot trouble on his July 1984 Report of Medical History and he reported receiving ongoing podiatric treatment for "arches."  His July 1984 separation physical noted that the Veteran's feet were abnormal because he had calluses on the toes and the plantar surfaces of his feet as well as maceration, scaling, and peeling around the toes.  He was diagnosed with calluses and chronic intertrigo. 

Medical records establish that the Veteran has a current bilateral food disorder.  The Veteran's VA treatment records show treatment in November 2004 for painful callous tissue and plantar warts and a diagnosis of bilateral keratoderma, degenerative joint disease in the right first metatarsophalangeal joint, and onychomycosis.  In October 2006 the Veteran was provided with a VA examination which diagnosed him with bilateral hallux valgus, flexion contractures of the lesser toes, cavus foot deformity, metatarsalgia, and arthralgia.  The examination report did not include an opinion on the etiology of the Veteran's foot disorders.  In July 2011 the Veteran was afforded an additional VA examination of the feet and was diagnosed with degenerative arthritis of the bilateral feet with left foot hallux valgus and right foot hammer toes deformities.

Finally, there is persuasive medical evidence that the Veteran's bilateral feet disorder is related to his service.  The July 2011 VA examiner's opinion stated that the Veteran's degenerative arthritis of the bilateral feet with left foot hallux valgus and right foot hammer toes deformities were a result of his service, and provided the rationale that the Veteran's STRs included referral to podiatry and findings of calluses consistent with the ones on his feet, his foot pain, and evidence that he has degenerative arthritis in the feet.

The VA examiner's opinion is afforded high probative value as it was made after a review of the relevant evidence, including past treatment records of the Veteran, and contains a rationale for the conclusion reached.  There is no evidence of record in conflict with the examiner's opinion.  As such, service connection for a bilateral foot disability is warranted.  

Dental Disorder

The Veteran also seeks compensation for a dental disorder, which has been diagnosed by a VA physician as loss of tooth number 9 due to trauma.

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been remanded to the RO/AMC for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes. 

The Veteran contends that he developed a dental disorder during his active duty service caused by trauma to his mouth.  The Veteran testified at his November 2010 hearing that he experienced the dental trauma during his service in 1981 when he was hit in the face during a basketball game.  The Veteran testified that his teeth were "knocked up," that he resultantly needed to wear a retainer for 6 months, and that he had dental problems ever since.  The majority of the Veteran's service dental records are missing.  However, service dental records from 1984 reflect that the Veteran had various chronic dental problems.  A May 1984 note indicates pain on pressure and occasional drainage in tooth number 9 and planned extraction and replacement.  In a July 1984 note the Veteran was advised to seek follow up care with VA after his discharge from service.  

In May 2011 the Veteran was afforded a VA dental examination.  The examiner reviewed the claims file, discussed the Veteran's dental treatment in 1984, and diagnosed him with tooth number 9 lost due to trauma.  Upon examination, the examiner noted that there was no loss of bone of the maxilla or mandible, no nonunion or malunion of the maxilla or mandible, and no loss of substance of the body of the maxilla or mandible.  The examiner opined that the Veteran's loss of tooth number 9 was at least as likely as not caused by or a result of his in-service trauma because based on his review of the evidence in the Veteran's 1984 dental records and his lay accounts, he found "no reason to dispute the fact the tooth was damaged by the trauma and eventually lost."

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder. 

As noted above, replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381. 

Despite the Veteran's assertions of trauma to tooth number 9 and the VA examiner's corroboration that the tooth was lost due to trauma during service, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  The VA examiner who evaluated the Veteran in May 2011 clearly stated that the there was no bone loss, malunion/nonunion, or loss of substance of the maxilla or mandible present.  The Veteran himself has clearly explained that his dental disorder was caused by a direct hit to his front teeth, which eventually led to the loss of his tooth.  He has never at any time alleged incurring an injury to the mandible or maxilla.  In other words, none of the Diagnostic Codes, 9900 through 9916, were found to apply in this case.

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no medical or dental evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.



ORDER

Entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a right shoulder disorder is granted.

Entitlement to service connection for a left hip disorder is granted.

Entitlement to service connection for a bilateral foot disorder is granted.

Entitlement to service connection for a dental disorder, claimed as due to dental trauma, for purposes of compensation, is denied.


REMAND

As discussed in the Board's Decision, the Veteran has asserted that he developed a dental disorder during his active duty service caused by trauma to his mouth which eventually led to the removal of tooth number 9.  The Veteran's STRs indicate that he had drainage in tooth number 9 with planned extraction and replacement in May 1984.  

In a May 2011 VA dental examination, a dentist examiner opined that, based on a review of the service treatment records and the Veteran's lay statements, the Veteran's loss of tooth number 9 was at least as likely as not caused by or a result of his in-service trauma.

As noted above, the Court has held that a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  Mays, 5 Vet. App. 302.  The Veteran's March 2005 claim requests service connection for a "dental condition" and does not indicate whether this included service connection for compensation purposes or for treatment purposes.  The RO indicated in the February 2007 rating decision that service connection for treatment purposes for teeth lost in service may be granted in certain circumstances, but it is unclear whether the denial of service connection included consideration of both service connection for compensation purposes and for treatment purposes.  The issue of service connection for treatment purposes was not addressed in the June 2009 statement of the case, nor did the AMC adjudicate this issue in the June 2012 supplemental statement of the case, issued after the prior Board remand and May 2011 dental examination.

The issue of entitlement to service connection for a dental condition, for purposes of obtaining VA treatment, must therefore be adjudicated in a statement of the case, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2012).  On remand, the appellant will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Furthermore, the VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and must be complied with regarding each claim made by a Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the Veteran was sent a duty to notify letter in May 2005, this letter did not fully conform to the VCAA in that it did not notify him of his ability to receive service connection for dental treatment purposes.  See Mays, 5 Vet. App. 302.  The AMC should send corrective VCAA notice and properly develop and adjudicate the Veteran's dental claim for purposes of receiving VA outpatient dental treatment only.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the issue of entitlement to service connection for a dental condition for dental treatment purposes only, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.

2.  After all necessary development has been completed, the claim should be readjudicated by appropriate authority to determine eligibility for dental treatment.  To the extent the benefit is not granted, the Veteran and his representative should be issued a statement of the case, including citation to all relevant law and regulations pertinent to this claim.  The appellant must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


